Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered January 10, 1992, convicting him of murder in the second degree, upon a jury, verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered. The facts have been considered and determined to have been established.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. We nevertheless conclude that the judgment of conviction must be reversed because of fundamental errors, as discussed in our decision and order in the companion case, the appeal of codefendant Esat Bici, who was jointly tried with the defendant (see, People v Bici, 211 AD2d 804 [decided herewith]).
In light of our determination to reverse, we need not address the defendant’s remaining contentions. Miller, J. P., Joy, Krausman and Goldstein, JJ., concur.